Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because numbers and letters identifying the view must be larger than the numbers used for reference characters (37 CFR 1.84(u)).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because an abstract should avoid using phrases which are implied, such as “The subject matter discloses…”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
a)  on page 6, line 24, phrase “to a medical machine, such as robot surgery,” (it appears that “robot surgery” should be --a surgical robot--) ;
b)  on page 7, line 11, “3 camera module” should be --3 camera modules--;
c)  on page 10, last line, “viewing filed” should be --viewing field--.


Claim Objections
Claims 28 and 35 are objected to because of the following informalities:  
a) in claim 28, each instance of “and or” should be --and/or--;
b) in claim 35, “and configured” should be –and is configured--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 28, recitation that the device is embedded in a robot-assisted surgery is indefinite as to in what the device is embedded, and what structure is encompassed by “surgery”.  However, assuming such term was intended to be “surgical robot”, the claim is additionally indefinite for reciting that the device is additively embedded in all three structures (surgical robot AND endoscope AND catheter) since it appears that the device of claim 23 could only be embedded in any one of those devices at a time.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 23-29 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tearney et al. (US 2016/0150944, hereinafter “Tearney”).
As to claim 23, Tearney discloses a medical imaging device configured to be inserted to a patient's body, comprising: 
an elongated tube (endoscope 100, Fig.1C), comprising: 
two or more cameras (image sensors 141, Fig.1C) for capturing visual content in the vicinity of the device in different directions of view (different directions of view provided by different locations of the image sensors on endoscope tube, [0049], [0051]); 
a light source (illumination sources 142, Fig.1C) for illuminating a field of view of a camera of the two or more cameras; 
a wireless module (wireless transmitters 151, Fig.1C) configured to transmit data captured by the two or more cameras to remote devices (transmits images to outside receiver, [0048]), and 
a power source (battery 170, Fig.1C) for supplying power to the two or more cameras, the light source and the wireless module ([0048]).

	As to claim 25, the wireless module comprises two or more transmitters (two transmitters shown in Fig.1C), each of the two or more transmitters is configured to transmit visual content captured by a specific camera of the two or more cameras (each transmitter 151 associated with a camera 141, Fig.1C).
	As to claim 26, each transmitter of the two or more transmitters is configured to transmit visual content associated with a specific predefined area on a display device (each transmitter 151 transmits an image associated with an a display image according to relative space positions and orientaitons, [0066]).
	As to claim 27, the visual content captured by each of the two or more cameras is configured to be displayed on two or more predefined areas on a display device (captured images are configured to be displayed in any format or any position, [0066]).
	As to claim 28, the device is embedded in a robot-assisted surgery device or in an endoscope or in a catheter (endoscope 100 of Tearney can be considered as a robot-assisted surgery device, an endoscope or a catheter).
	As to claim 29, Tearney further discloses a processor configured to synchronize the timing of transmission of the visual content (wireless transmission works in accordance with known RF technology, [0019], which will contain control circuitry (processor) to control timing of transmission of signals; the device also includes a CPU to control functioning of the device, as mentioned in [0019]) to multiple remote destinations (wireless transmission in certain formats, such as RF, [0019], will be capable of being received in multiple remote destinations), and 
	As to claim 32, the light source comprises at least one LED (the illumination source can be an LED, [0056]).
	As to claim 33, the two or more cameras are arranged in a manner that enables conversion of the captured visual content into a three-dimensional image (image sensors can be arranged to allow for passive stereo vision, [0053]).
As to claim 34, Tearney discloses a medical imaging system, comprising:
a video receiving system comprising one or more display devices and a wireless receiver (image processing and display system, Fig.8, [0044],[0045], [0066] which will include a wireless receiver to receive the images, mentioned  in [0048]), and 
a medical imaging device (endoscope 100, Fig.1C) configured to be inserted into a patient's body, said medical imaging device comprises 
two or more cameras (image sensors 141, Fig.1C) for capturing visual content in different directions (different directions of view provided by different locations of the image sensors on endoscope tube, [0049], [0051]); and 
a wireless transmitter (wireless transmitters 151, Fig.1C) configured to transmit the captured visual content to the video receiving system (transmits images to outside receiver, [0048]); 
wherein the visual content captured by each camera of the two or more cameras is displayed on a specific area in the one or more display devices (images displayed simultaneously, [0066], Figs.8A,8B, would occupy their own area on display).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 30, 31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tearney et al. (US 2016/0150944, hereinafter “Tearney”) in view of Cover et al. (US 2008/0139881, hereinafter “Cover”).
As to claim 30, Tearney, as set forth above with respect to claim 29, fails to disclose that the wireless transmitters (151) operate to transmit the images in a different channel for each of the multiple remote destinations.  However, in the same field of endeavor, Cover teaches that it is desirable to transmit images from different multiple cameras ([0072]) over dedicated channels to avoid the possibility of wireless interference or misdirected communications ([0073]-[0074]).  
As to claims 31 and 36, Tearney fails to disclose that the processor/transmitters compresses the images before transmission and decompresses the image after reception at the external image processing system.  However, image/data compression is known in the wireless art to improve data transfer rates.  Cover is just one of numerous references that teach configuring the processor/transmitter to compress the image data before transmission (see compression unit 420, Fig.3, [0043]) and configuring the processor/receiver of the transmitted image data to decompress the image data for processing (see decompression unit 540, Fig.4, [0068]-[0069]).  Cover teaches that doing so increase the rate of data transfer (“allowing greater amount of data to be provided to the control unit over a specified period of time”, [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the transmission and reception circuitry to compress and decompress the image signals, respectively, as taught by Cover, in order to increase the data transfer rate of the image data.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tearney et al. (US 2016/0150944, hereinafter “Tearney”) in view of Fowler et al. (US 2010/0081875, hereinafter “Fowler”).
Although Tearney teaches arrangement of the multiple image sensors to allow for passive stereo vision ([0053]), Tearney stops short of explicitly teaching that the images are displayed in a stereoscopic format (requiring the image processing and display system to be configured to convert the images into 3D images).  In the same field of endeavor, Fowler teaches an endoscope device which can have multiple cameras ([0098]), can transmit image data wirelessly ([0100]), and includes an image processor/display device ([0079]) that is configured to process convert the images into 3D (stereo) images ([0068]).  Fowler teaches that 3D (stereo) image display allows for creation of the sense of depth which is lost in traditional (2D) video monitor display ([0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide the image processing and display system of Tearney with the capability to process the received images into 3D/stereoscopic images to allow for a more realistic view the surgical site by having a sense of depth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are relevant to wireless transmission of endoscope images:
US 20130092173 A1	Alexander; Ian Joseph et al.: see Fig.12, [0099]-[0101] 
US 20190261844 A1	Walker; Robert G. et al.: Fig.5, [0043]
US 20180192860 A1	KIMURA; Masashi: Fig.1

US 20070167678 A1	Moskowitz; Nathan et al.: Fig.7
US 20070135684 A1	SUZUSHIMA; Hiroshi et al.: Fig.2
US 20100198009 A1	Farr; Mina et al.: Fig.6d
US 20170289528 A1	SHIODA; Keiji et al.: Fig.2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795